DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The claims included in the prosecution are 1-26.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-10 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2011/0105995) of record, Zasadzinski et al (US 2002/0061331) by themselves or in combination, in further combination with Kisak et al Current Medicinal chemistry, vol. 11, pp.19929, 2004).
Zhu discloses compositions containing liposomes within liposomes and 
carrying multiple drugs and a method of preparation of those liposomes. The liposomes are multi-compartmentalized. Zhu teaches POPC, DOPE and DSPE-PEG as the liposome forming phospholipids (Abstract, 0010, 0019, 0112-0114,0144, 0158, 0159, 0069, Figures,  Examples and claims).
	Similarly,  Zasadzinski et al teach compositions containing liposomes within liposomes (vesosomes) and a method of preparation of those liposomes. The primary liposome structure encapsulates multiple containment units for encapsulating a variety of therapeutic drugs. The liposomes can be made using a variety of phospholipids. The phospholipids taught include those containing shorter tail length phospholipids (sub-chamber phospholipids)and larger tail length phospholipids (carrier phospholipids. The phospholipids taught further include PEG conjugated phosphatidylethanolamine (Abstract, 0047-0049, 0055-0061, Examples and claims).
	Kisak et al while disclosing vesosome compositions containing therapeutic agents teaches that the phospholipids used for the inner liposomes and outer liposomes can be different (see entire publication and Figure on page 201 in particular).
	It would have been obvious to one of ordinary skill in the art to prepare vesosomes or liposomes within liposomes of Zhu or Zasadzinski with different phospholipids, that is, inner vesicles with shorter tail length and outer vesicles with larger tail length  as in instant invention or inner vesicles with larger tail length and outer vesicles with shorter tail length with the expectation of obtaining at least similar results, since Kisak teaches that the phospholipids used for inner liposomes and outer liposomes can be different.
2.	Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2011/0105995 of record, Zasadzinski et al (US 2002/0061331) by themselves or in combination, in further combination with Kisak et al Current Medicinal chemistry, vol. 11, pp.19929, 2004) further in view of Kam (US 10517823).
	The teachings of Zhu, Zasadzinski and Kisak have been discussed above. What is lacking in the teachings of Zhu, Zasadzinski and Kisak is the reversible linkage of PEG-DSPE.
	Kam while disclosing liposomal compositions containing therapeutic agents teaches that PEG moieties can be activated and attached to the liposomes through reversible linkages (Abstract, col. 1, line 50 through col. 3, line 47, col. 5, line 19 through col. Line 11, Examples and claims).
	To attach the inner liposomes to the outer liposomes of Zhu or Zasadzinski by including an activated PEG with reversible linkages would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success, since Kam teaches that such an attachment by activating the PEG-DSPE is practiced in the art of liposomes.
	US 2015/0196663 which teaches reversible disulfide linkages (see 0027 and 0035) and US 2004/0073295 which teaches the use of acrylate PC in liposomes (see 0061) are cited as interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612